03/29/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0675



                                    No. DA 19-0675

 STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

 JESUS CHUEY VILLANUEVA,

               Defendant and Appellant.

                               GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including April 27, 2021, within which to prepare, serve, and file its response

brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 29 2021